DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings objection made in the Office Action mailed in 12/02/2021 is hereby withdrawn as a result of an amendment filed on 03/02/2021.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings received on 06/14/2018 are acceptable.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (U.S. PG. Pub. No. 2011/0133877 A1) in view of Lim et al. (U.S. PG. Pub. No. 2013/0257362 A1).
With respect to claim 14, Chiu et al., hereinafter referred to as “Chiu,” teaches an electronic device (e.g. FIG. 2) comprising:
a wiring portion (spiral coil) comprising a communications wiring (upper and lower coils) on opposite surfaces (upper and lower surfaces) of an insulating substrate (not expressly shown); and
wherein the communications wiring comprises,
a first spiral wiring (e.g. upper coil) having a plurality of coil strands  spaced apart in parallel from each other on a first surface of the insulating substrate,
a second spiral wiring (lower coil) connected to the first spiral wiring in series, the second spiral wiring comprising a plurality of coil strands spaced apart in parallel from each other on a second surface of the insulating substrate, and
connecting parts (ports 1 and 2) electrically connecting the coil strands of the first spiral wirings to each other and electrically connecting the coil strands of the second spiral wirings to each other, respectively (paras. [0028] and [0030]). Chiu does not expressly teach a magnetic portion coupled to one surface of the wiring portion,

Lim et al., hereinafter referred to as “Lim,” teaches an electronic device (FIG. 3-5) comprising: 
a magnetic portion 120 coupled to one surface of the wiring portion 110,
wherein the connecting parts 114 do not overlap the magnetic portion from a top view (pars. [0059] and [0070]). It would have been obvious before the effective filing date of the claimed invention to have the magnetic portion and the connecting parts to the electronic device of Chiu to effectively form a magnetic path for the magnetic field generated by the spiral wirings (para. [0059]).
With respect to claim 15, Chiu in view of Lim teaches the electronic device of claim 14, wherein the communications wiring further comprises interlayer connection conductors (two via conductors, for illustration purpose, via connections from A1 to B1, and A2 to B2 as shown in FIGs. 3-4) connecting an inner end portion of the first spiral wiring to an inner end portion of the second spiral wiring in series in the insulating substrate (Chiu, para. [0031]).
With respect to claim 16, Chiu in view of Lim teaches the electronic device of claim 15, wherein the interlayer connection conductors connect the strands of the first spiral wiring and the strands of the second spiral wiring in a one-to-one correspondence (Chiu, para. [0031]).
With respect to claim 21, Chiu in view of Lim teaches the electronic device of claim 15, wherein the interlayer connection conductors further connect the coil strands of the first spiral wiring of an innermost turn to the coil strands of the second spiral wiring of an innermost turn to allow a part of the first spiral wiring and a part of the second spiral wiring to be in parallel (Chiu, paras. [0028] and [0031]). The upper and lower coils in Chiu are parallel physically. Therefore, Chiu teaches the “parallel” limitation as claimed. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837